DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 15 March 2022, regarding the Life Technologies Corporation application.

Claims 2-9 and 11-19 are currently pending and have been fully considered.

	Allowable Subject Matter
Claims 2-9 and 11-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The previously cited Koo, et al. (US 2006/0199193 A1) and Levon, et al. (US 2005/0230271 A1) are the closest prior art reference to the instant claims.  However, the invention disclosed in instant independent claim 2 recites a chemical detection apparatus includes an array of chemically-sensitive field effector transistor (chemFET) sensors, each coupled to a microwell disposed on a semiconductor substrate, with control circuitry in the semiconductor substrate receiving output signals from the chemFET in response to a byproduct from an extension reaction with reference to a reference electrode voltage.  The combination of these limitations is not taught or suggested by the cited references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	26 March 2022